Doerfler, J.
It is conceded by the parties that the principal issue herein involves the construction of the agreemeñt above referred to and executed contemporaneously with the assignment of the note and mortgage. The record discloses that when the loan was made the security was deemed amply sufficient to protect it. In fact, it was less than a fifty per cent. loan. It does not appear that any objections whatsoever were made to the loan on the ground of the insufficiency of the security. Under the terms of the note it became payable in five years, viz. in June, 1918. Under these circumstances the postscript to the agreement above referred to was added thereto.
Taking the agreement as a whole, especially in the light of the surrounding circumstances, the logical inference is that while Case entertained no doubts as to the actual sufficiency of his securities, he was of the opinion that he might need the money so invested either on January 24, 1915, which is the date specified in the postscript, or soon thereafter.
Briefly stated, the assignee of the mortgage, by his agreement, made it manifest that he might need the money for some purpose prior to the date of the maturity of the note and mortgage, which was in June, 1918. The securities being ample when the loan was made, no doubts, could have, been entertained but that the note and mortgage would in any event be paid at maturity. Therefore the provision in the postscript was inserted, pursuant to which .the right or option was extended to Case, the assignee, to demand payment of the note and mortgage on January 24, 1915, or as soon thereafter as he might desire.
In our view of the case, the right to demand payment from the Trust Company expired at the date of the maturity of the securities. It was so held by the learned circuit judge, and with such holding we agree.
By the Court. — The judgment of the lower court is affirmed.